Citation Nr: 1220138	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  00-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial evaluation for recurrent urinary tract infections (UTIs).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection for recurrent UTIs, evaluated as noncompensable.  The Board notes that 2012 notations in the claims file indicate that Volume 1 of the Veteran's claims file has been rebuilt.  Thus, the September 1999 rating decision is not available.  

When this issue was previously before the Board in August 2003, February 2007 and February 2010, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's recurrent UTIs result in recurrent stone formation requiring one or more of the following: 1) diet therapy; 2) drug therapy; and 3) invasive or non-invasive procedures more than two times per year; an occasional attack of colic, not infected and not requiring catheter drainage; poor renal function; or long-term drug therapy, 1 to 2 hospitalizations per year, and/or intermittent intensive management.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for recurrent UTIs have not been met.  38 U.S.C.A. § 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7509 and 7510.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here, the Veteran is appealing the initial rating assignment.  In this regard, because the September 1999 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  An April 2000 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant Diagnostic Code for rating the urinary tract infections and renal dysfunction.  A March 2012 supplemental statement of the case (SSOC) provided Diagnostic Code 7510 for ureterolithiasis.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  To the extent that VA did not adequately inform the Veteran of what was necessary to achieve a higher rating for the service-connected disability at issue, the Board observes that a May 2012 Post-Remand Brief sets forth the complete criteria for all potentially relevant diagnostic codes.  This fact shows that the Veteran has actual knowledge of any potentially relevant diagnostic code.  

In addition, the March 2012 SSOC provided the Veteran the November 2009 SOC and May 2007 VCAA letter, as requested by the February 2010 remand.  

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, records from the Social Security Administration, and the Veteran's statements.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As noted above, Volume 1 of the Veteran's claims file has been rebuilt.  Thus, a September 1999 VA examination report is not available.  The Board will discuss its findings below, as reported in an April 2000 SOC.  

Additional VA examinations with respect to the Veteran's claim were conducted in May 2006 and December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2006 and December 2011 VA examinations conducted in this case were more than adequate, as they reflect a review of the Veteran's claims file and consider all of the pertinent evidence of record, including the Veteran's statements.  Additionally, the reports provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because this appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's disability is evaluated as ureterolithiasis under Diagnostic Code 7510.  Ureterolithiasis is to be rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: 1) diet therapy; 2) drug therapy; and 3) invasive or non-invasive procedures more than two times per year, which warrant a 30 percent evaluation.  Hydronephrosis is rated under Diagnostic Code 7509.  A 10 percent rating requires a showing of an occasional attack of colic, not infected and not requiring catheter drainage.  For a 20 percent rating, there must be frequent attacks of colic, requiring catheter drainage.  

In addition, 38 C.F.R. § 4.115a provides that urinary tract infections with poor renal function should be rated as renal dysfunction.  Urinary tract infections requiring long-term drug therapy, 1 to 2 hospitalizations per year, and/or intermittent intensive management are evaluated at 10 percent.  Recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization (greater than 2 times per year) and/or continuous intensive management result in the highest rating of 30 percent. 

The Veteran generally contends that her recurrent urinary tract infections warrant an initial compensable evaluation.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence, as discussed below, simply does not show that the Veteran's service-connected UTIs satisfy the criteria for an initial compensable evaluation.  

According to the April 2000 SOC, the September 1999 VA examination report provides that the Veteran reported at least 8 kidney infections a year with antibiotic therapy at least 3 or 4 times a year.  She had experienced that problem that year.  There had been no catheterization.  The Veteran complained of stress incontinence on a daily basis.  Examination showed no stress incontinence.  The diagnosis was recurrent urinary tract infections.  

The report of the May 2006 VA examination sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The report notes that the Veteran's most recent UTI as noted in her computer records occurred in September 2005.  The Veteran had had no renal colic, bladder stones, acute nephritis, or hospitalizations for urinary tract disease in the last year.  She did not use a catheter and was not on any specific diet, medications or long-term antibiotics.  She was given antibiotics whenever she had a UTI.  The examiner noted that the Veteran was not on any long-term drug therapy for UTIs.  She had not had hospitalizations of at least 1-2 times per year.  The Veteran's UTIs did not require intermittent intensive management.  There was no renal dysfunction manifested by albumin constant or recurring with hyaline or granulomatous casts, or transient or slight edema.  

The pertinent diagnosis was UTIs.  The examiner reiterated that the Veteran did not currently require long-term therapy, hospitalizations or intermittent intensive management for her UTIs.  The Veteran's UTIs were not responsible for her hypertension because she did not have any evidence of kidney dysfunction, as evidenced by February 2006 lab work.  

The report of the December 2011 VA examination sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran had no voiding dysfunction, no history of urethral or bladder calculi (cysto- or ureterolithiasis), and no current or past bladder or urethral fistula, stricture, neurogenic bladder or bladder injury.  The Veteran did have recurrent symptomatic urethral or bladder infections, that were noted to require no treatment.  The examiner noted that it was thought that the Veteran might have a urethral diverticulum but an evaluation could not be completed because the Veteran could not get anesthesia clearance due to drug abuse.  The Veteran's condition of the bladder or urethra did not affect her ability to work.  The examination provided a diagnosis of urinary incontinence, not related to the Veteran's recurrent infections.  

The Board has reviewed VA treatment records contained in the claims file and/or Virtual VA eFolder.  These records, dated through March 1, 2012, are simply negative for any evidence that the Veteran's recurrent UTIs satisfy the criteria for an initial compensable evaluation.  

The foregoing VA medical evidence simply does not show that the Veteran's recurrent UTIs warrant a compensable initial evaluation under the diagnostic criteria for ureterolithiasis or for UTIs.  Specifically, the medical evidence does not shows that Veteran's recurrent UTIs result in recurrent stone formation requiring one or more of the following: 1) diet therapy; 2) drug therapy; and 3) invasive or non-invasive procedures more than two times per year; an occasional attack of colic, not infected and not requiring catheter drainage; poor renal function; or long-term drug therapy, 1 to 2 hospitalizations per year, and/or intermittent intensive management.  

The Board is aware of the Veteran's complaints regarding the severity of her recurrent UTIs.  The Board finds her credible.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence that her service-connected recurrent UTIs warrant a compensable initial evaluation.

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's recurrent UTIs.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the evidence demonstrates that the Veteran is not entitled to a compensable initial evaluation for recurrent UTIs at any time during the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders her totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial compensable evaluation for recurrent UTIs is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


